Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 9, 17, 18, and 20 are cancelled.
Claims 1, 4-8, 10-16, 19, and 21-26 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-8, 10-16, 19, and 21-26 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a control station, comprising: communication circuitry; a first processor; and a second processor configured to communicate with one or more devices via the communication circuitry, wherein the second processor is configured to process information from the one or more devices and to poll the one or more devices, wherein the second processor is configured to determine a pre-determined time period associated with each of the one or more devices in which to respond to polling of that device, wherein the second processor is configured to change a polling period for the one or more devices based on at least one response time of the one or more devices (major difference in the claims not found in the prior art), and wherein at least one of the first processor and the second processor is configured to output the processed information to one or more of: an electronic display of the control station, a display external to the control station, a server, and an electronic device as set forth in the Specification and recited in independent claim 1.
	Additionally, the examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a control station comprising: communication circuitry 
Finally, the examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a control station comprising: communication circuitry; a first processor configured to run an operating system and at least one application; and a second processor configured to poll a plurality of devices via the communication circuitry, wherein the second processor is configured to determine a pre-determined time period associated with each of the plurality of devices in which to respond to polling of that device (major difference in the claims not found in the prior art), wherein the second processor is configured to receive, via the communication circuitry, a message of a critical message type from a particular device of the plurality of devices during one or both of the pre-determined time period associated with the particular device and outside of the pre-determined time period associated with the particular device, and wherein the second processor is configured to output a warning to an electronic device during one or both of the pre-determined time period associated with the 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 15, 2021